                                                                                                USDC1SDNY
MEMORANDUM
        Case ENDORSED
             1:19-cr-00064-GHW                                       Document 52 Filed 06/25/20 Page   of 1
                                                                                                DOCUMENT
                                                                                                ELECTRONICALLY FILED
                                                                                                DOC #:
                                                                                                DATE FILED: 6/25/20




                                                                                                    June 25, 2020
       VIA ECF
       The Honorable Gregory H. Woods
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                              Re: United States v. Natalie Mayflower Sours Edwards, 19 Cr. 64 (GHW)

       Dear Judge Woods:

               We write in response to the Court’s June 24, 2020, Order scheduling a June 29, 2020,
       conference to address the issues raised in Dr. Sours Edwards’ ex parte submission to the Court.
       There is one concern that counsel and the government would like to raise before the conference.
       In her submission, Dr. Sours Edwards makes several statements regarding her relationship with
       counsel. Although the government has not yet seen the submission, we have discussed the
       general nature of certain issues raised in the submission. After conferring, both counsel and the
       government agree that, in an abundance of caution, this Court should consider appointing
       independent counsel for Dr. Sours Edwards prior to the conference for the limited purpose of
       conferring with Dr. Sours Edwards about her submission and any issues she has regarding her
       relationship with current counsel. Together, this independent counsel and current counsel can
       address all potential issues raised by Dr. Sours Edwards’ submission.

                                                                                                    Respectfully submitted,


                                                                                                    Jacob Kaplan
                                                                                                    Jacob Kaplan, Esq.
       cc:        Government Counsel (via ECF)
      Application denied without prejudice. According to the docket, the defendant has retained counsel. The Court has no information
      regarding her financial eligibility for the appointment of counsel under the Criminal Justice Act. The Court anticipated that the
      appointment of independent counsel would be an issue for discussion during the scheduled conference. The Court anticipated that it
      would solicit financial information that would support the Court's authority to appoint independent counsel. Counsel may wish to
      consider the possibility of assembling the appropriate information and, if appropriate, financial affidavit for the Court's consideration
      to expedite the Court's consideration of the question. To the extent that counsel take the position that the Court can appoint
      independent counsel for the defendant without regard to her financial eligibility, the Court requests that the parties present further
      support for that position.
      SO ORDERED
      June 25, 2020
